Citation Nr: 0628931	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims folder was subsequently 
transferred to the RO in Montgomery, Alabama.  


FINDING OF FACT

The veteran's obstructive sleep apnea is manifested by sleep 
disturbance, causing the veteran to wake approximately 5 to 6 
times per night; the veteran takes Provigil to improve 
wakefulness during the day; there is no objective evidence of 
persistent daytime hypersomnolence and, although the veteran 
had been issued a continuous positive airway pressure (CPAP) 
machine during service, he no longer uses the machine. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R.  §§ 3.321(b)(1), 4.1-4.7, 
4.16, 4.130, Diagnostic Code 6847 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).   

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999);  see AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's obstructive sleep apnea is currently evaluated 
as noncompensable under Diagnostic Code (Code) 6847.  38 
C.F.R. § 4.130.  Code 6847 is used to evaluate obstructive 
sleep apnea syndromes, whether obstructive, central, or 
mixed.  See 38 C.F.R. § 4.97 (Schedule of ratings-respiratory 
system), Diagnostic Code 6847.  There are four disability 
grades in that schedule.  The first compensable rating of 30 
percent is assigned when the veteran experiences persistent 
daytime hypersomnolence.  A 50 percent rating is assigned 
when the veteran's condition requires the use of a breathing 
assistance device such as a continuous positive airway 
pressure (CPAP) machine.  

In this case, the Board finds that the criteria for a 
compensable disability rating for obstructive sleep apnea are 
not met.  38 C.F.R. § 4.7.  The veteran reports that he wakes 
up 5 to 6 times per night and takes Provigil to improve 
wakefulness during the day.  He was issued a CPAP machine 
during service in 1996 to help him sleep at night, but he has 
since stopped using the CPAP because it is uncomfortable.  

In this case, there is no objective evidence of persistent 
daytime hypersomnolence, as required for a 30 percent rating.  
Furthermore, the fact that the veteran has a CPAP machine and 
does not use it suggests that a CPAP machine is not required 
as contemplated by the 50 percent rating criteria under Code 
6847.  

With regard to the veteran's statement within his substantive 
appeal, if the veteran's CPAP machine needs recalibration, he 
is welcome to take it to the nearest VA facility for repair.  
In any event, the fact that the veteran is not using it only 
provides evidence against this claim.  The post-service 
medical records, as a whole, do not indicate that a 
compensable evaluation is warranted.  Thus, the Board finds 
that the overall disability picture does not more nearly 
approximate the criteria for a compensable rating for sleep 
apnea. Id.        

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  First, there is no evidence of any 
hospitalization for obstructive sleep apnea.  In addition, as 
of February 2003, the veteran was gainfully employed as a 
lumber company manager.    

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  That is, there is no 
objective evidence of more significant disability from 
obstructive sleep apnea than what is already reflected by the 
evaluation currently in place.  Therefore, the Board finds 
that the preponderance of the evidence is against a 
compensable disability rating for obstructive sleep apnea.  
The appeal is denied.         

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated January 2004, as well as 
information provided in the January 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Although 
the veteran was not informed by the RO to provide all 
relevant evidence in his possession prior to the April 2003 
rating decision in accordance with Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the January 2004 statement 
of the case, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for a compensable disability rating for obstructive 
sleep apnea.  Although the veteran was not given notice of 
the requirements for establishing an effective date for any 
award based on his claim, the Board sees no prejudice in 
proceeding since it finds that the condition in 
noncompensable, thus rendering the question of an effective 
date for an award moot.      

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, as well as a VA examination.  
In addition, the veteran provided medical records from his 
private psychiatrist and lay evidence in the form of personal 
statements.  He has not identified or authorized the RO to 
obtain any other evidence.  The Board finds no indication or 
allegation that additional pertinent evidence remains 
outstanding.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A.  § 5103A.      

ORDER

An initial compensable disability rating for obstructive 
sleep apnea is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


